DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (US 2016/0358866) (“Zu”) in view of Howard et al. (US 2013/0134579) (“Howard”).
With regard to claims 1 and 11, figure 10a of Zu discloses a ball grid array package (“12-layer HFCBGA package”, par [0027]) comprising: a chip (“a semiconductor chip”, par [0010]), comprising two chip contacts (point where “first and a second silicon die bumps (C4 bumps)” contact semiconductor chip, par [0010]); and a substrate (“plurality of substrate layers”, par [0010]), comprising: two substrate contacts (point where “first and a second silicon die bumps (C4 bumps)” contacts “first and second vias of the top layer”, par [0010]), wherein a connection line of the two substrate contacts (point where “first and a second silicon die bumps (C4 bumps)” contacts “first and second vias of the top layer”, par [0010]) is a contact connection line, and the two chip contacts (point where “first and a second silicon die bumps (C4 bumps)” contact semiconductor chip, par [0010]) are electrically connected (“first and a second silicon die bumps (C4 bumps)”, par [0010]) to the two substrate contacts (point where “first and a second silicon die bumps (C4 bumps)” contacts “first and second vias of the top layer”, par [0010]); two solder ball pads (BGA pad 103, fig. 10a), wherein a connection line of the two solder ball pads (BGA pad 103, fig. 10a) is a pad connection line (line between two BGA pad 103 in fig. 10a), two via holes 102, wherein the two via holes 102 are substantially symmetrical about the pad connection line (line between two BGA pad 103 in fig. 10a), and the two via holes 102 are respectively electrically connected to the two solder ball pads 103; and two signal lines 107, wherein each signal line comprises a circuit trace section (leftmost section of 107 in fig. 10a), an approaching section (middle horizontal section of 107 in fig. 10a) and a bifurcating section (right section of 107 in fig. 10a) connected in sequence, the two circuit trace sections (leftmost section of 107 in fig. 10a) are respectively electrically connected to the two substrate contacts (point where “first and a second silicon die bumps (C4 bumps)” contacts “first and second vias of the top layer”, par [0010]) and substantially arranged in parallel, the two approaching sections (middle horizontal section of 107 in fig. 10a) are substantially arranged in parallel and substantially symmetrical about the pad connection line , and the two bifurcating sections are substantially symmetrical about the pad connection line (line between two BGA pad 103 in fig. 10a) and respectively electrically connected to the two via holes 102.
Su does not disclose that the contact connection line is insubstantially parallel to the pad connection line. 
However, figure 1 of Howard discloses that the contact connection line (line connecting wire bonding pad 110) is insubstantially parallel to the pad connection line (line connecting contact pads 131a and 131b).
Therefore, it would have been obvious to one of ordinary skill in the art to form the C4 connection of Su with the wire bonding connection of Howard in order to provide flexibly in connecting the chip to the substrate.  See par [0006] of Howard. 

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             8/13/2022